Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 1 of 26. PageID #: 260




                     EXHIBIT 2
2/27/2019            Case: 1:19-op-45098-DAP Doc #: CourtView
                                                    1-3 Filed:Justice02/27/19
                                                                      Solutions 2 of 26. PageID #: 261
 2019 CT 01 0064

   Case Type: Other Tort                                         Case Status: Open
   Status Date: 01/25/2019                                       File Date:   01/25/2019
   Case Judge: O'Farrell, Judge Edward Emmett                    DCM Track:
   Next Event:


   All Information    Party   Docket   Financial   Disposition


      Docket Information

      Date           Description          Docket Text                                                                   Amount
      01/25/2019 Complaint on Civil       Complaint on Civil Action                                                     $131.00
                 Action Deposit           Deposit Received $0.00
                 Received $               Attorney: Styer, Prosecuting Attorney Ryan (0069730)
      01/25/2019 Legal Aid Society        Legal Aid Society fees per ORC 2303.201(C) on Civil Actions                    $26.00
                 fees per ORC
                 2303.201(C) on Civil
                 Actions
      01/25/2019 Case Designation         Case Designation Form
                 Form                     Attorney: O'Farrell, Attorney Joshua E (0087061)
      01/25/2019 CV Summons and           CV Summons and copy of Complaint issued                                        $63.00
                 copy of Complaint
                 issued
      01/25/2019 Postage, Certified       Issue Date: 01/25/2019                                                        $180.60
                 Mail 24+ sheets          Service: CV Sum Complaint
                                          Method: Certified Mail 24+ sheets
                                          Cost Per: $8.60


                                            Purdue Pharma LP
                                            One Stamford Forum
                                            201 Tresser Boulevard
                                            Stamford, CT 06901-2150
                                            Tracking No: Z2007905902147


                                            Purdue Pharma Inc
                                            One Stamford Forum
                                            201 Tresser Boulevard
                                            Stamford, CT 06901-2150
                                            Tracking No: Z2007905902148


                                            Purdue Frederick Company Inc
                                            One Stamford Forum
                                            201 Tresser Boulevard
                                            Stamford, CT 06901-2150
                                            Tracking No: Z2007905902149


                                            Teva Pharmaceuticals USA Inc
                                            c/o Corporate Creations Newtowk Inc
                                            119 East Court Street
                                            Cincinnati, OH 45202
                                            Tracking No: Z2007905902150


                                            Cephalon Inc
                                            1090 Horsham Road
                                            North Wales, PA 19454
                                            Tracking No: Z2007905902151


                                            Johnson & Johnson
                                            c/o Terri Johnson
                                            10219 Salineville Road NE
                                            Salineville, OH 43945
                                            Tracking No: Z2007905902152


                                            Janssen Pharmaceuticals Inc

http://general.clerkweb.co.tuscarawas.oh.us/eservices/?x=PEP2yRb-vUzLy6hR91jGpkVKCBgnHH95g4DzoHnRAlP6arH776oFImCVQAFf9yPaCNav8ll… 1/8
2/27/2019       Case: 1:19-op-45098-DAP Doc #: CourtView
                                               1-3 Filed:Justice02/27/19
                                                                 Solutions 3 of 26. PageID #: 262
      Date       Description         Docket Text                                                                        Amount
                                      c/o CT Corporation System
                                      4400 Easton Commons
                                      Suite 125
                                      Columbus, OH 43219
                                      Tracking No: Z2007905902153


                                       Endo Health Solutions Inc
                                       1400 Atwater Drive
                                       Malvern, PA 19355
                                       Tracking No: Z2007905902154


                                       Endo Pharmaceuticals Inc
                                       c/o CT Corporation System
                                       4400 Easton Commons
                                       Suite 125
                                       Columbus, OH 43219
                                       Tracking No: Z2007905902155


                                       Mallinckrodt LLC
                                       c/o CT Corporation System
                                       4400 Easton Commons
                                       Suite 125
                                       Columbus, OH 43219
                                       Tracking No: Z2007905902156


                                       Mallinckrodt PLC
                                       675 McDonnell Blvd
                                       St Louis, MO 63042
                                       Tracking No: Z2007905902157


                                       Specgx LLC
                                       3600 North Second Street
                                       Saint Louis, MO 63147
                                       Tracking No: Z2007905902158


                                       Insys Therapeutics
                                       133 S Spectrum Blvd # 100
                                       Chandler, AZ 85286
                                       Tracking No: Z2007905902159


                                       Cardinal Health Inc
                                       c/o CT Corporation System
                                       4400 Easton Commons
                                       Suite 125
                                       Columbus, OH 43219
                                       Tracking No: Z2007905902160


                                       McKesson Corporation
                                       c/o Corporation Service Company
                                       50 West Broad Street
                                       Suite 1330
                                       Columbus, OH 43215
                                       Tracking No: Z2007905902161


                                       Amerisourcebergen Drug Corporation
                                       c/o Ct Corporation System
                                       4400 Easton Commons
                                       Suite 125
                                       Columbus, OH 43219
                                       Tracking No: Z2007905902162


                                       Walgreeens Boots Alliance
                                       The Prentice-Hall Corporation System Inc
                                       50 West Broad Street
                                       Suite 1330
                                       Columbus, OH 43215
                                       Tracking No: Z2007905902163



http://general.clerkweb.co.tuscarawas.oh.us/eservices/?x=PEP2yRb-vUzLy6hR91jGpkVKCBgnHH95g4DzoHnRAlP6arH776oFImCVQAFf9yPaCNav8ll… 2/8
2/27/2019        Case: 1:19-op-45098-DAP Doc #: CourtView
                                                1-3 Filed:Justice02/27/19
                                                                  Solutions 4 of 26. PageID #: 263
      Date        Description          Docket Text                                                                      Amount
                                        CVS Heatlh Corporation
                                        1209 Orange Street
                                        Wilmington, DE 19801
                                        Tracking No: Z2007905902164


                                        CVS Indiana LLC
                                        CT Corporation System
                                        150 West Market Street
                                        Suite 800
                                        Indianapolis, IN 46204
                                        Tracking No: Z2007905902165


                                        CVS Pharmacy Inc
                                        CT Corp
                                        1300 E 9th Street
                                        Cleveland, OH 44114
                                        Tracking No: Z2007905902166


                                        Ohio CVS Stores LLC
                                        CT Corporation System
                                        4400 Easton Commons Way
                                        Suite 125
                                        Columbus, OH 43219
                                        Tracking No: Z2007905902167

      01/28/2019 Postage               Additional Postage                                                               $153.30
      02/04/2019 Return receipt card   Return receipt card returned                                                       $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 01/30/2019
                                        Return : 02/04/2019
                                        On      : Janssen Pharmaceuticals Inc
                                        Signed By : Daniel D Kelley

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902153
      02/04/2019 Return receipt card   Return receipt card returned                                                       $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 01/30/2019
                                        Return : 02/04/2019
                                        On      : Amerisourcebergen Drug Corporation
                                        Signed By : Daniel D Kelley

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902162
      02/04/2019 Return receipt card   Return receipt card returned                                                       $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 01/30/2019
                                        Return : 02/04/2019
                                        On      : Cardinal Health Inc
                                        Signed By : Daniel D Kelley

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902160




http://general.clerkweb.co.tuscarawas.oh.us/eservices/?x=PEP2yRb-vUzLy6hR91jGpkVKCBgnHH95g4DzoHnRAlP6arH776oFImCVQAFf9yPaCNav8ll… 3/8
2/27/2019        Case: 1:19-op-45098-DAP Doc #: CourtView
                                                1-3 Filed:Justice02/27/19
                                                                  Solutions 5 of 26. PageID #: 264
      Date        Description          Docket Text                                                                      Amount
      02/04/2019 Return receipt card   Return receipt card returned                                                       $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 01/30/2019
                                        Return : 02/04/2019
                                        On      : Ohio CVS Stores LLC
                                        Signed By : Daniel D Kelley

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902167
      02/04/2019 Return receipt card   Return receipt card returned                                                       $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 01/30/2019
                                        Return : 02/04/2019
                                        On      : Endo Pharmaceuticals Inc
                                        Signed By : Daniel D Kelley

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902155
      02/04/2019 Return receipt card   Return receipt card returned                                                       $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 01/30/2019
                                        Return : 02/04/2019
                                        On      : Cephalon Inc
                                        Signed By : C Piantiers?

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902151
      02/04/2019 Return receipt card   Return receipt card returned                                                       $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 02/04/2019
                                        Return : 02/04/2019
                                        On      : Teva Pharmaceuticals USA Inc
                                        Signed By : Pottschmidt

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902150
      02/04/2019 Return receipt card   Return receipt card returned                                                       $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 01/31/2019
                                        Return : 02/04/2019
                                        On      : Purdue Pharma LP
                                        Signed By : JM?

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902147




http://general.clerkweb.co.tuscarawas.oh.us/eservices/?x=PEP2yRb-vUzLy6hR91jGpkVKCBgnHH95g4DzoHnRAlP6arH776oFImCVQAFf9yPaCNav8ll… 4/8
2/27/2019        Case: 1:19-op-45098-DAP Doc #: CourtView
                                                1-3 Filed:Justice02/27/19
                                                                  Solutions 6 of 26. PageID #: 265
      Date        Description          Docket Text                                                                      Amount
      02/04/2019 Return receipt card   Return receipt card returned                                                       $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 01/30/2019
                                        Return : 02/04/2019
                                        On      : Mallinckrodt PLC
                                        Signed By : J McMullen

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902157
      02/04/2019 Return receipt card   Return receipt card returned                                                       $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 01/31/2019
                                        Return : 02/04/2019
                                        On      : Purdue Frederick Company Inc
                                        Signed By : ?

                                        Reason : Certified Mail Successful Return
                                        Comment : Signature Unknown

                                        Tracking # : Z2007905902149
      02/07/2019 Return receipt card   Return receipt card returned                                                       $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 01/31/2019
                                        Return : 02/07/2019
                                        On      : Walgreens Boots Alliance
                                        Signed By : Deanne E Schausell

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902163
      02/07/2019 Return receipt card   Return receipt card returned                                                       $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 01/31/2019
                                        Return : 02/07/2019
                                        On      : McKesson Corporation
                                        Signed By : Deanne E Schausell

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902161
      02/07/2019 Return receipt card   Return receipt card returned                                                       $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 02/07/2019
                                        Return : 02/07/2019
                                        On      : CVS Indiana LLC
                                        Signed By : ?

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902165




http://general.clerkweb.co.tuscarawas.oh.us/eservices/?x=PEP2yRb-vUzLy6hR91jGpkVKCBgnHH95g4DzoHnRAlP6arH776oFImCVQAFf9yPaCNav8ll… 5/8
2/27/2019        Case: 1:19-op-45098-DAP Doc #: CourtView
                                                1-3 Filed:Justice02/27/19
                                                                  Solutions 7 of 26. PageID #: 266
      Date        Description          Docket Text                                                                                Amount
      02/07/2019 Return receipt card   Return receipt card returned                                                                 $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 01/30/2019
                                        Return : 02/07/2019
                                        On      : Mallinckrodt LLC
                                        Signed By : Daniel D Kelley

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902156
      02/07/2019 Return receipt card   Return receipt card returned                                                                 $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 02/07/2019
                                        Return : 02/07/2019
                                        On      : Insys Therapeutics
                                        Signed By : Kyle Stevens

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902159
      02/07/2019 misc                  Notice of Appearance of Vincent I Holzhall and Brian J Laliberte; Certificate of Service     $0.00
                                       Attorney: Holzhall, Attorney Vincent I (0074901)
      02/08/2019 Return receipt card   Return receipt card returned                                                                 $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 01/30/2019
                                        Return : 02/08/2019
                                        On      : Endo Health Solutions Inc
                                        Signed By : D Galbraith?

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902154
      02/08/2019 Return receipt card   Return receipt card returned                                                                 $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 02/05/2019
                                        Return : 02/08/2019
                                        On      : Specgx LLC
                                        Signed By : ?

                                        Reason : Certified Mail Successful Return
                                        Comment : Signature Unknown

                                        Tracking # : Z2007905902158
      02/12/2019 Return receipt card   Return receipt card returned                                                                 $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 02/12/2019
                                        Return : 02/12/2019
                                        On      : Purdue Pharma Inc
                                        Signed By : ?

                                        Reason : Certified Mail Successful Return
                                        Comment : Signature Unknown

                                        Tracking # : Z2007905902148




http://general.clerkweb.co.tuscarawas.oh.us/eservices/?x=PEP2yRb-vUzLy6hR91jGpkVKCBgnHH95g4DzoHnRAlP6arH776oFImCVQAFf9yPaCNav8ll… 6/8
2/27/2019        Case: 1:19-op-45098-DAP Doc #: CourtView
                                                1-3 Filed:Justice02/27/19
                                                                  Solutions 8 of 26. PageID #: 267
      Date        Description          Docket Text                                                                                 Amount
      02/13/2019 Return receipt card   Return receipt card returned                                                                  $0.00
                 returned               Method : Certified Mail 24+ sheets
                                        Issued : 01/25/2019
                                        Service : CV Sum Complaint
                                        Served : 02/01/2019
                                        Return : 02/13/2019
                                        On      : CVS Health Corporation
                                        Signed By : CT Corporation

                                        Reason : Certified Mail Successful Return
                                        Comment :

                                        Tracking # : Z2007905902164
      02/13/2019 misc                  Notice of Appearance of Counsel; Certificate of Service                                       $0.00
                                       Attorney: Buckley, Attorney Brent M (0017010)
      02/14/2019 Answer of             Distributor Defendants' Consent Motion for Extension of Time to Respond to Complaint;
                                       Certificate of Service
                                       Attorney: Holzhall, Attorney Vincent I (0074901)
      02/15/2019 Fax Filing            Email Filing - Stipulated Leave to Plead; Certificate of Service                              $7.00
                                       Attorney: Buckley, Attorney Brent M (0017010)
      02/15/2019 Judgment Entry        Order Granting Distributor Defendants' Consent Motion for Extension of Time to Respond to    $12.00
                                       Complaint- Motion is Granted. Ordered that Distributor Defendants shall have until and
                                       including March 29, 2019, to serve their responsive motions or pleadings.
      02/15/2019 Copy of Judgment      Copy of Judgment Entry placed in Clerk's mailbox of Pros. Attorney Styer; APA Stephenson      $0.00
                 Entry placed in       II
                 Clerk's mailbox of




http://general.clerkweb.co.tuscarawas.oh.us/eservices/?x=PEP2yRb-vUzLy6hR91jGpkVKCBgnHH95g4DzoHnRAlP6arH776oFImCVQAFf9yPaCNav8ll… 7/8
2/27/2019        Case: 1:19-op-45098-DAP Doc #: CourtView
                                                1-3 Filed:Justice02/27/19
                                                                  Solutions 9 of 26. PageID #: 268
      Date       Description           Docket Text                                                                      Amount
      02/19/2019 Postage, 1-4 sheets   Issue Date: 02/19/2019                                                             $3.92
                 inserted              Service: Copy of order mailed
                                       Method: Ordinary Mail (1-4 Sheets)
                                       Cost Per: $0.49


                                        County of Tuscarawas Ohio
                                        c/o ATTY: Singer, Attorney Linda
                                        Motley Rice LLC
                                        401 - 9th St., NW
                                        Suite 1001
                                        Washington, DC 20004
                                        Tracking No: R000483701


                                        County of Tuscarawas Ohio
                                        c/o ATTY: O'Farrell, Attorney Joshua E
                                        Tzangas, Plakas, Mannos, Ltd.
                                        220 Market Ave South - 8th Floor
                                        Canton, OH 44702
                                        Tracking No: R000483702


                                        County of Tuscarawas Ohio
                                        c/o ATTY: Saltzburg, Attorney Lisa
                                        Motley Rice LLC
                                        28 Bridgeside Blvd
                                        Mt. Pleasant, SC 29464
                                        Tracking No: R000483703


                                        County of Tuscarawas Ohio
                                        c/o ATTY: Davis Jr, Attorney Donald W.
                                        Brennan, Manna & Diamond, LLC
                                        75 East Market Street
                                        Akron, OH 44308-1135
                                        Tracking No: R000483704


                                        County of Tuscarawas Ohio
                                        c/o ATTY: Plakas, Attorney Lee E.
                                        Tzangas, Plakas, Mannos, Ltd.
                                        220 Market Ave. South - 8th Floor
                                        Canton, OH 44702
                                        Tracking No: R000483705


                                        Cardinal Health Inc
                                        c/o ATTY: Murray, Attorney Joseph F
                                        Murray Murphy Moul & Basil LLP
                                        1114 Dublin Road
                                        Columbus, OH 43215
                                        Tracking No: R000483706


                                        McKesson Corporation
                                        c/o ATTY: Holzhall, Attorney Vincent I
                                        Steptoe & Johnson PLLC
                                        41 South High St., Suite 2200
                                        Columbus, OH 43215
                                        Tracking No: R000483707


                                        Amerisourcebergen Drug Corporation
                                        c/o ATTY: Bernlohr, Attorney Mark
                                        Jackson Kelly PLLC
                                        17 South Main Street, Suite 101B
                                        Akron, OH 44308
                                        Tracking No: R000483708




http://general.clerkweb.co.tuscarawas.oh.us/eservices/?x=PEP2yRb-vUzLy6hR91jGpkVKCBgnHH95g4DzoHnRAlP6arH776oFImCVQAFf9yPaCNav8ll… 8/8
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 10 of 26. PageID #: 269
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 11 of 26. PageID #: 270
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 12 of 26. PageID #: 271
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 13 of 26. PageID #: 272
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 14 of 26. PageID #: 273
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 15 of 26. PageID #: 274
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 16 of 26. PageID #: 275
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 17 of 26. PageID #: 276
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 18 of 26. PageID #: 277
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 19 of 26. PageID #: 278
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 20 of 26. PageID #: 279
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 21 of 26. PageID #: 280
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 22 of 26. PageID #: 281
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 23 of 26. PageID #: 282
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 24 of 26. PageID #: 283
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 25 of 26. PageID #: 284
Case: 1:19-op-45098-DAP Doc #: 1-3 Filed: 02/27/19 26 of 26. PageID #: 285
